DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 1/30/2020; claims 1-20 are pending.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 8 and 15 are directed to a test scheduler method; hence this claim is directed to one of the four statutory categories.   
The limitation of step: generates scheduling decisions based on at least the substantially constant test factors and testing parameters and a plurality of inputs from the at least one external source … determine from the regular periodic updates whether any changes have occurred to any of the plurality of inputs from the at least one external source and if said changes have occurred, the test scheduling algorithm is configured to modify the testing schedule based on said changes … generates the testing schedule as a visual display, the visual display including at least a testing roster of which students are taking what test, when the students are taking what test and where the students are taking what test, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, or mere instructions to implement an abstract idea on a computer.  For example, Claims 1, 8 and 15 further recite a processor; at least one interface; at least one external computing device; a test scheduling computer program product and a memory.   These represent generic computer functions that are well-understood, routine and conventional activities previously known to the industry, and are used merely to implement the abstract idea on a computer.  However, these structures are used only for data gathering / data storage, as such, only represent insignificant pre-solution activity.  These generic computer components are claimed to perform their basic functions of storing, retrieving and processing data through the program that generates testing schedule.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Dependent claims 2-7, 9-14 and 16-20 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons. 
The cited prior art: Ashley et al. (US 2004/0229199 A1) teaches the claimed generic computer which performs generic computer functions that are well-understood, routine and conventional activities previous known in the industry. For example, Ashley teaches computer, user interface (Ashley, [0092], "These stations do not need to be configured using server-class hardware; they can simply be standard off-the -shelf workstations (single processor, IDE drives, single power supply, etc.).”)
The cited prior art: Lofton (US 2003/0154116 A1) teaches the claimed generic computer which performs generic computer functions that are well-understood, routine and conventional activities previous known in the industry. For example, Lofton teaches computer, user interface (Lofton, [0009], "corporate meetings are to be scheduled, and companies have used integrated software to determine availability of other users. One such example is a program of the Microsoft Corporation, entitled Outlook®, Outlook® has the ability to provide a calendar, and have each user employ his or her  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 7 – 12, 14 – 16 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashley et al. (US 2004/0229199 A1) in view of Golczewski et al. (US 2008/0050715 A1) and Harney et al. (US 2016/0071424 A1).
Re claims 1, 8 and 15
a test scheduler for generating testing schedules for standardized tests (Ashley, [0082], “test session scheduling data”; [0003], “standardized test administration”), comprising: 
a non-transitory computer readable medium (Ashley, [0440], “RAM, disk space”); 
at least one interface for receiving a plurality of inputs from at least a machine learning algorithm and at least one externa source (Ashley, [0092]; [0847] – [0848]; [0455] - [0456], “When an online assessment system is put into service, school administrators can perform student enrollment tasks by either entering student data via an online user interface or by batch process … they can set up teachers, classes, and rosters and establish a testing schedule, again, either by individual entry or batch process”; school administrators – users; [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01348]; the schedule date can be revised by the main server), wherein the machine learning algorithm is stored on the non-transitory computer readable medium and is configured to observe and learn at least substantially constant test factors and testing parameters from inputs made by a user (Ashley, [0118], “session and schedule data, to synchronize the main server schedule with the local revisions (i.e. changes to venue, time, etc.)”; [0188], “Test session management --create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0456], “they can set up teachers, classes, and rosters and establish a testing schedule, again, either by individual entry or batch process”; [0948], “the system will generate a random test based on the difficulty and time limit and curriculum to be tested.”; Ashley’s test management (machine learning algorithm) modifies the test schedule based on the observed / learned the revisions to the test parameters (i.e., test factors) such as date, time, location, difficulty, curriculum …etc.); and
a processor configured to generate a testing schedule for a testing campus employing a test scheduling algorithm stored on the non-transitory readable medium (Ashley, [0051], “A test administration user interface. A test administration user interface allows for the management of test sessions, by defining what … when … where … assign … ”; [0186] - [0188], “Test Administration … Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01348]; [0044], ;
wherein the test scheduling algorithm receives the at least substantially constant test factors and testing parameters from the machine learning algorithm and generates scheduling decisions based on at least the substantially constant test factors and testing parameters and a plurality of inputs from the at least one external source (Ashley, [0118], “session and schedule data, to synchronize the main server schedule with the local revisions (i.e. changes to venue, time, etc.)”; [0188], “Test session management --create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0456], “they can set up teachers, classes, and rosters and establish a testing schedule, again, either by individual entry or batch process”; [0948], “the system will generate a random test based on the difficulty and time limit and curriculum to be tested.”; Ashley’s test management (machine learning algorithm) modifies the test schedule based on the observed / learned the revisions to the test parameters (i.e., test factors) such as date, time, location, proctor, rosters assigned, test assigned, difficulty, curriculum …etc.);
wherein the plurality of inputs from the at least one external source includes at least student and teacher data, the teacher data including at least a roster of teachers and teacher schedules (Ashley, [0173] - [0183], i.e., [0178], “District management-add, view, modify, and delete district”; [1149], “Must accommodate variable terms for "school," "district", etc., to accommodate state rhetoric, i.e., allow naming conventions to fit state requirements”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned) and the test content itself (test items, item cluster stimuli, ancillary test content such as headers, footers, instructions”; [0122], “time for scheduling testing session”; [0684], “Class/roster test scheduling management”; [0436] – [0437], “Student - A uniquely identified individual in grades K through 12 who takes online tests using the system”; [0188], “Test session management-create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0946], “Student users will interface with the system to take self-administered tests and review test results from previous self-assessments”; testing parameters or accommodations: date, time, location, room, station, proctor, rosters, test, grade level … etc.);
wherein the at least one interface is configured to receive updates at from the at least one external source; wherein the test scheduling algorithm is configured to determine from the updates whether any changes have occurred to any of the plurality of inputs from the at least one external source and if said changes have occurred, the test scheduling algorithm is configured to modify the testing schedule based on said changes (Ashley, [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01348]; [0044], “such as classroom teachers, to build classroom unit tests or view those tests”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”; [0081], “Data connections to update data (e.g. schedule a testing session)”; [1005], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01367], “The room assigned to a class is limited to those available for the time slot in the assigned school”; [0395], “Selects an available resource”).

Ashley does not explicitly disclose wherein the at least one interface is configured to receive regular periodic updates at from the at least one external source. 

Golczewski et al. (US 20080050715 A1) teaches an invention relates generally to a learning system and method, and more particularly, to an online learning system and method (Golczewski, Abstract).  Golczewski teaches Ashley’s deficiency; specifically, wherein the at least one interface is configured to receive regular periodic updates at from the at least one external source; wherein the test scheduling algorithm is configured to determine from the regular periodic updates (Golczewski, [0055], “The schedules for attending in-center and online learning sessions can be modified at any time to accommodate teacher and student”; [0095], “the student can also specify a preferred schedule, wherein the student selects "preferred timeslots" to be scheduled for an online educational program”; [0106], “the system of the present invention is provided with a synchronization utility to synchronize student data, teacher data, responsible authority party data, and other data between the learning centers 104a-c and the online learning system 130 (shown in FIG. 1) … the synchronization utility can be invoked automatically at predefined time intervals (e.g. hourly, daily, weekly, etc.), it can be invoked in real time by another process (e.g. the scheduling utility may invoke the synchronization utility during a student's scheduling), or in can be invoked manually (e.g. by a system administrator)”; [0122]; [0124], “The scheduling utility also keeps track of all the changes made to the scheduling information of teachers and students”; [0110], “the synchronization utility is configured to run at pre-set periods (e.g. daily) throughout the system to synchronize the online learning system 130 data with the data stored EOU database 222 and billing and scheduling databases 226, 228 at the various learning centers 104a-c”; Golczewski teaches 1) a scheduling utility keeps track of all the changes made to the scheduling information of teachers and student and 2) a synchronization utility synchronizes data stored in scheduling databases at predefined time intervals).  Therefore, in view of Golczewski, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the testing scheduling system described in Ashley, by providing the synchronization utility as taught by Golczewski, since Golczewski states “the synchronization utility uploads (and/or downloads) corresponding records from another database within the system into a database connected to the initiating node. This allows uniformity of data between the different nodes in the system” (Golczewski, [0106]).  Furthermore, it was known in the art to synchronize the database periodically to back up the data in multiple locations.  

Ashley does not make clear that a visual display includes all the claimed test session information (who, when, where, which).   Harney et al. (US 2016/0071424 A1) teaches apparatuses, components, methods, and techniques for facilitating learning and managing an educational environment (Harney, Abstract).  Harney teaches wherein the processor generates ; and
wherein the processor generates the testing schedule as a visual display, the visual display including at least a testing roster of which students are taking what test, when the students are taking what test and where the students are taking what test (Harney, figs. 8 - 9, [0098], “create an assignment, a teacher may provide some or all of the assignment's title, category (e.g., homework, quiz, test, etc.)”; [0096], “as the teacher posts assignments, those assignments and their corresponding due dates will appear on the calendar”; fig. 8, 326, “Room 100” – where; 328 - “Requesting Student” – which student; 330 – Period 1 – when; “Band 6 - 1” - what test or subject course).  Therefore, in view of Harney, it would have been 

8. A test scheduling system for generating testing schedules for standardized tests, comprising:
a test scheduler configured to generate a test schedule; and 
at least one external computing device configured to supply student and teacher data to the test scheduler for the test schedule;
wherein the test scheduler includes: 
a non-transitory computer readable medium;
at least one interface for receiving a plurality of inputs from at least a machine learning algorithm and at least one external source, wherein the machine learning algorithm is stored on the non-transitory computer readable medium and is configured to observe and learn at least substantially constant test factors and testing parameters from inputs made by a user; and
a processor configured to generate a testing schedule for a testing campus employing a test scheduling algorithm stored on the non-transitory computer readable medium;
wherein the test scheduling algorithm receives the at least substantially constant test factors and testing parameters from the machine learning algorithm and generates scheduling decisions based on at least the substantially constant test factors and testing parameters and a plurality of inputs from the at least one external computing device;
wherein the plurality of inputs from the at least one external computing device includes at least student and teacher data, the teacher data including at least a roster of teachers and teacher schedules;
wherein the at least one interface is configured to receive regular periodic updates at from the at least one external computing device;
wherein the test scheduling algorithm is configured to determine whether any changes have occurred to any of the plurality of inputs and if said changes have occurred, the test scheduling algorithm modifies the testing schedule based on said changes; and
wherein the processor generates the testing schedule as a visual display, the visual display including at least a testing roster of which students are taking what test, when the students are taking what test and where the students are taking what test (See claim 1 rejection above).

15. A method for generating a standardized testing schedule, comprising:
receiving data from a machine learning algorithm stored on a non-transitory computer readable medium, wherein the machine learning algorithm is configured to observe and learn at least substantially constant test factors and testing parameters from inputs made by a user;
receiving additional data from at least one external source, the additional data including teacher data, student data, and school district information and campus information, the teacher data including at least a roster of teachers and teacher schedules, and the student data including at least past performance data for each test and student and student testing accommodations required (Ashley, [0436] – [0437], “Student - A uniquely identified individual in grades K through 12 who takes online tests using the system”; [0188], “Test session management-create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0946], “Student users will interface with the system to take self-administered tests and review test results from previous self-assessments”; [1118], “Used by a proctor to administer student tests, monitor student usage and performance, and distribute test instructions and supplementary materials” testing parameters or accommodations: date, time, location, room, station, proctor, rosters, test, grade level, performance… etc.); 
generating a testing schedule for the testing campus employing a test scheduling algorithm stored on the non-transitory readable medium and the data received from the machine learning algorithm;
receiving regular periodic updates from the at least one external source after the testing schedule is prepared; 
determining, by the test scheduling algorithm, whether any changes have occurred to any of the testing campus data, student data, and teacher data and if any changes have occurred, modifying the testing schedule based on said changes; and
generating the testing schedule as a visual display, the visual display including at least a testing roster of which students are taking what test, when the students are taking what test and where the students are taking what test  (See claim 1 rejection above).

Re claims 2 – 3, 9 – 10, 16:
2. The test scheduler according to Claim 1, wherein the at least one external source is a school district management system.  3. The test scheduler according to Claim 2, wherein the test scheduler is configured to receive inputs and updates from the school district management system.  9. The test scheduling system according to Claim 8, wherein the at least one external source is a school district management system.  10. The test scheduling system according to Claim 9, wherein the test scheduler is configured to receive inputs and updates from the school district management system.  16. The method according to Claim 15, wherein the at least one external source is a school district management system (Ashley, [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01348]; [0044], “such as classroom teachers, to build classroom unit tests or view those tests”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”; [0081], “Data connections to update data (e.g. schedule a testing session)”; [1005], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01367], “The room assigned to a class is limited to those available for the time slot in the assigned school”; [0395], “Selects an available resource”; figs. 2 – 4; [0050], “12. Organization database. Contains data regarding districts, schools, classes, or rosters of students”; there are more than one school (or second interface)).  

Re claims 4 – 5, 11 – 12, 18 – 19:


Re claims 7, 14 and 20:
7. The test scheduler according to Claim 1, further comprising a second interface, the second interface configured to communicate with the at least one external source.  14. The test scheduling system according to Claim 8, further comprising a second interface, the second interface configured to communicate with the at least one external source.  20. The method according to Claim 15, wherein the receiving student testing accommodations required is received from a second external data source (Ashley, figs. 2 – 4; [0050], “12. Organization database. Contains data regarding districts, schools, classes, or rosters of students”; there are more than one school (or second interface)).

Claims 6, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ashley et al. (US 2004/0229199 A1) in view of Golczewski et al. (US 2008/0050715 A1) and Harney et al. (US 2016/0071424 A1) as applied to claims 1, 8 and 15 above, and further in view of and Rogers (US 2008/0096176 A1).
Re claims 6, 13, 17:
the past performance data.  Rogers (US 2008/0096176 A1) teaches Ashley’s deficiency; specifically 6. The test scheduler according to Claim 1, wherein the plurality of inputs from the at least one external source further includes student testing accommodations required, past performance data for each test, and past performance data for each student.  13. The test scheduling system according to Claim 8, wherein the plurality of inputs further includes student testing accommodations required, past performance data for each test, and past performance data for each student.  17. The method according to Claim 15, wherein the generating a testing schedule includes organizing and processing the received testing campus data, testing parameters, student and teacher data, testing accommodations, and past performance data (Rogers, [0095], “Polling frequency may be dynamically adjusted based on historical data. Analysis of historical data may indicate that polling more frequently during the first several questions of a test session than during the remainder of the test session is beneficial in that test takers are more likely to need help or get frustrated by long waits for help at the start of a session. In an example, polling by the server 104 may be limited to twice per minute of the first five questions of a test session, and once per minute for the next ten questions. Individual user historical behavior may be analyzed to determine an individual user polling profile. In an example, a student may have historically needed no help when answering math questions, but may have historically required help with word definition when answering reading comprehension questions. A polling profile for this example user could be adjusted based on the test question presented to the user”).   Therefore, in view of Rogers, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Ashley, by providing the dynamic test as taught by Rogers in order to personalize test based on a user’s accommodation (Rogers, [0033] – [0034]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5, 8 – 9, 12 – 14, 16 - 19 of copending Application No. 15/826450 (‘450) in view of Zaslavsky et al. (US 2015/0243179 A1). 
Re claims 1, 8, 15:
Claims 1, 8 and 15 are taught by the more specific claims 1, 8 and 15 of ‘450, except for machine learning algorithm (predicting the user input).  Zaslavsky teaches ‘450’s deficiency ([0075]; [0090]). Therefore, in view of Zaslavsky, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in ‘450, by providing the machine learning algorithm as taught by Zaslavsky, in order to distribute the content more evenly across the calendar time up until the course completion data/final exam), learning path strategy, time constraints, upcoming midterm or finals goals, learning versus practice ratio, ratio of topics, forgetting curves, controlled experiments for testing effectiveness (e.g., for improving the overall system even at the expense of the individual student, student parameters, like performance, age, gender, etc; reputation of the content authors/moderators responsible for it; related tasks; biofeedback, such as anxiety or boredom; course customizations by a local chief; etc.) (Zaslavsky, [0090]).

Re claims 2 - 5, 9 – 12, 16, 18 – 19: (see claims 2 - 5, 9, 12, 16, 18 – 19 of ‘450)

Re claims 6, 13, 17: (see claims 13 and 17 of ‘450)

Re claims 7, 14, 20: (see claim 14 of ‘450)

This is a provisional nonstatutory double patenting rejection.



Response to Arguments
Applicant's arguments filed 8/14/2020 have been fully considered but they are not persuasive. 
Applicant argues:
Under the first prong of the two-step process provided in the Guidelines for determining whether or not claims include patent eligible subject matter, Applicant respectfully submits that Applicant's claimed invention, goes beyond merely collecting information and analysis thereof 
The Office respectfully disagrees. As noted in the 2019 PEG, merely directing a processor to perform a process that could otherwise be performed mentally (i.e. analyzing a passage to categorize a subset of terms) is still an abstract idea without significantly more.  Similarly, with regard to the observe and predict step; the generate a standardized testing schedule and decisions; receive regular periodic updates; determine whether any changes, the claims simply recite a plurality of software modules (i.e., a machine learning algorithm;  a test scheduling algorithm) making information in a way that could be performed mentally. These are mental observations and evaluations that are not claimed in such a manner that a person could not perform them (e.g. “a human cannot conceivably mentally process the amount of data, and consider regular periodic updates in any reasonable amount of time”).   The Office respectfully submits that the claim(s) do not recite any amount of data that make it impossible for a person to perform the recited steps.  Furthermore, the claim(s) has not recite any specific calculations that could not be performed by a human and a calendar.  The instant claims merely recite analyzing inputs, generate a testing schedule and revise the testing schedule based on change, which, absent the claimed use of a generic processor, could be performed by a person. 

Applicant argues:
Applicant submits that the claimed invention does not simply recite generic computer functions that are well-understood, routine, and conventional, as alleged on Page 2-3 of the Office Action. Applicant submits that the test scheduler employing a test scheduling algorithm and 
The Office respectfully submits that the claim merely involves utilizing a generic computer as input device(s) to receive a plurality of inputs and periodic updates in a way that a person could perform by for example recording input / periodic updates using a pen and a calendar planner.  These structures are used only for data gathering / data storage, as such, only represent insignificant pre-solution activity.  Programming a generic computer to perform these steps is not a technical solution to a technical problem as Applicant alleges, but merely involves using a computer as a tool to perform an otherwise abstract method. Therefore Applicant’s arguments are not persuasive, and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715